Citation Nr: 0120335	
Decision Date: 08/08/01    Archive Date: 08/14/01	

DOCKET NO.  00-18 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether a rating decision in November 1995, which denied 
the veteran service connection for a bilateral hearing loss, 
hepatitis, a chronic heart disorder, hemorrhoids, and a 
chronic left kidney disorder as well as granting the veteran 
service connection for sinusitis and rated this disorder as 
noncompensably disabling, contains clear and unmistakable 
error (CUE).

2.  Entitlement to an increased evaluation for a cervical 
spine disability, C5-6, herniated nucleus pulposus, status 
post diskectomy with severe limitation of motion and 
radicular symptoms, currently rated 40 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran retired from active duty in September 1995 with 
over 20 years' active military service.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating decision by the 
Department of Veterans Affairs (VA) Columbia, South Carolina, 
Regional Office (RO), which held that a prior rating decision 
on November 1995, which denied service connection for a 
bilateral hearing loss, hepatitis, a chronic heart disorder, 
hemorrhoids, and a chronic liver disorder as well as a 
compensable rating for the veteran's service-connected 
sinusitis was not clearly and unmistakably erroneous.  The 
decision appealed from also denied the veteran an increased 
evaluation for his service-connected cervical spine 
disability.  

In a written statement received in November 2000, the veteran 
withdrew appeals as to the issues of entitlement to higher 
evaluations for hypertension, and scars resulting from 
excision of a mole from the face and sebaceous cyst from the 
neck.  38 C.F.R. § 20.204

FINDINGS OF FACT

1.  All identified evidence necessary for disposition of the 
appeal has been obtained.  

2.  The November 1995 rating decision which denied service 
connection for a bilateral hearing loss, hepatitis, a chronic 
heart disorder, hemorrhoids, a chronic left kidney disorder 
as well as assigning a noncompensable evaluation for the 
veteran's service-connected sinusitis became final and 
contained no obvious, undebatable error of fact or law which, 
if corrected, would have resulted in a different outcome, and 
was based on the evidence and applicable laws and regulations 
at that time

3.  The veteran's service-connected cervical spine disorder 
is shown to be manifested by limitation of motion, constant 
pain and discomfort without relief, sensory deficits in the 
right upper extremity and palpable muscle spasms; symptoms 
attributable to the cervical spine disability more nearly 
approximate that of pronounced intervertebral disc syndrome.  


CONCLUSIONS OF LAW

1.  The claim that a November 1995 rating decision was 
clearly and unmistakably erroneous lacks legal merit.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 3.104(a), 
3.105(a) (2000).  

2.  The criteria for the assignment of a 60 percent rating 
for the service-connected cervical spine disability have been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.40, 
4.45, 4.59 and Part 4, Diagnostic Code 5293 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Claim of CUE

Initially the Board notes the Veterans Claims Assistance Act 
of 2000, which was enacted during the pendency of this 
appeal, provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  Such assistance includes making 
reasonable efforts to obtain relevant records (including 
private records) that the claimant identifies to the 
Secretary and authorizes the Secretary to obtain.  The 
Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, (2000) 
(codified at 38 U.S.C.A. § 5103A (West Supp. 2001).

In this case the veteran does not contend that additional 
evidence exists, and the Board has not identified any such 
evidence.  Indeed, a finding of CUE must be based on the 
record as it existed at the time of the challenged decision.  
See 38 C.F.R. § 3.104(a) (2000).  "A determination that 
there was 'clear and unmistakable error' must be based on the 
record that existed at the time of the prior...decision."  
Russell, 3 Vet. App. At 314.

Moreover the veteran as been advised of the criteria for CUE, 
and of what would be necessary to establish CUE in the prior 
decision.  Accordingly, having taken the provisions of the 
VCAA into consideration, the Board concludes that it may 
proceed to a determination on the merits of this case without 
the necessity of a remand for further evidentiary or 
procedural development 

To establish a valid CUE claim, a veteran must show that 
either the correct facts, as they were known at the time, 
were not before the adjudicator or that the statutory or 
regulatory provisions extant at the time were incorrectly 
applied.  Russell v. Principi, 3 Vet. App. 310 (1992).  The 
veteran, however, must assert more than a disagreement as to 
how the factual weight is evaluated.  Id.  

If a veteran wishes to reasonably raise a claim of CUE there 
must be some degree of specificity as to what the alleged 
error is and, unless it is the kind of error that, if true, 
would be CUE on its face, persuasive reasons must be given as 
to why one would be compelled to reach the conclusion, to 
which reasonable minds could not differ, that the result 
could have been manifestly different but for the alleged 
error.  Fugo v. Brown, 6 Vet. App. 40 (1993).  

A valid claim for CUE is not presented where the veteran only 
asserts disagreement with how the RO evaluated the facts 
before it.  Such a claim is also not raised where the veteran 
has failed to specify how the application of cited laws and 
regulations would dictate a "manifestly different" result, 
the claim must be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law.  Luallen v. Brown, 8 Vet. 
App. 92 (1995). 

The evidence considered by the RO in November 1995 when it 
denied service connection for bilateral hearing loss, 
hepatitis, a chronic heart disorder, hemorrhoids, and a 
chronic left kidney disorder consisted of the veteran's 
service medical records and a report of a VA examination 
afforded the veteran in November 1995.  The veteran's service 
medical records included a February 1980 treatment record 
that noted as a diagnostic assessment that the veteran had 
resolving hepatitis B.  A follow-up evaluation in April 1980 
found the veteran to be asymptomatic with clinically resolved 
hepatitis B.  A latter clinical record dated in April 1982 
reported as clinical history that hepatitis B was initially 
diagnosed in November 1979 and was manifested at that time by 
minimal scleral icterus, mild diarrhea, slightly darkened 
urine and mild malaise.  Hepatitis was reported to have been 
identified by blood test prior to a transfusion and was noted 
at this time to be asymptomatic.  

In July 1986 the veteran was provided an intravenous 
pyelogram with tomography.  The tomograms confirmed that the 
veteran's kidneys were normal in size, shape and position.  
There were, however, indications of caliectasis (dilation of 
a calix of a kidney) and hydroureter (abnormal distention of 
the ureter with urine or a watery fluid), with partial 
obstruction of the left ureter at the urethral vesical 
junction.  

In March 1987 the veteran underwent a cystoscopy.  It was 
noted on a related operative report that an IVP had revealed 
normal kidney with mild hydroureter on the left with no 
bladder abnormality.  On cystoscopy the ureter and bladder 
were found to be normal.  The bladder was known to have no 
masses or inflammation.  

An abnormal ECG dated in January 1994 found that the veteran 
had normal sinus rhythm but couldn't rule out a past inferior 
infarct.  Follow-up cardiology consultation in August 1994, 
to include a Bruce protocol, was significant for a normal 
exercise response with no ECG changes or symptoms consistent 
with ischemia.  A periodic executive examination provided to 
the veteran in January 1995 noted on clinical examination of 
the anus and rectum (hemorrhoids, prostate), no abnormality 
to digital examination.  The veteran's stool was guaiac-
negative for occult blood.  

In March 1994 the veteran was provided an audiometric 
evaluation, which was interpreted to reveal mild bilateral 
sensorineural hearing loss above 3,000 hertz.

On the veteran's March 1995 medical examination for service 
retirement a clinical evaluation of the veteran's heart, anus 
and rectum, and genitourinary system found no abnormalities.  
The veteran was noted to have a history of normal sinus 
rhythm with occasional PVC's as well as a possible inferior 
infarct of undetermined age and abnormal ECG's.  Hearing loss 
was not diagnosed.  On a contemporaneous report of medical 
history the veteran reported no history of heart troubles 
and/or piles and rectal disease.  He did report a history of 
hearing loss and blood in his urine.  

Tinnitus secondary to high frequency sensorineural hearing 
loss, abnormal base line EKG with normal exercise tolerance 
test and status post hepatitis B, 1979 and no evidence of 
sequela were diagnosed by a service department physician on 
evaluation of the veteran in June 1995 in connection with 
complaints referable to his service-connected neck disorder.  

On the veteran's VA examination in November 1995 he was found 
on audiometric examination to have normal hearing in all 
frequencies in both ears.  Specifically pure tone thresholds 
at frequencies of 1,000, 2,000, 3,000 and 4,000 hertz were 5, 
5, 5, and 20 decibels, respectively for an average of 
9 decibels.  Pure tone thresholds in the left ear at 
corresponding frequencies were 10, 0, 10 and 20 decibels for 
an average of 10 decibels.  Speech discrimination was 100 
percent, bilaterally.  HEENT (head, eyes, ears, nose, and 
throat) examination was unremarkable and no complaints 
referable to the veteran's sinuses were noted.  

On physical examination of the cardiovascular system PMI 
(point of maximal impulse) was nondisplaced.  Genitourinary 
and rectal examination were normal.  An EKG revealed normal 
sinus rhythm with left deviation and left anterior vesicular 
block without evidence of malignant cardiovascular disease.  
The examiner stated that the veteran's EKG represented a 
benign conduction deficit that has no adverse consequences.  
On neurological examination the veteran was found to have no 
evidence of renal disease.

The RO in November 1995 denied service connection for 
bilateral hearing loss on the basis that a hearing loss was 
not demonstrated on VA examination in November 1995.  
Hepatitis, a heart disorder, hemorrhoids, a left kidney 
disorder were denied on the bases that no chronic disability 
referable to these disorders were shown in the veteran's 
service medical records.  The veteran was informed, with 
respect to his service-connected sinusitis, that mild or 
occasional symptoms warranted a noncompensable evaluation.  

Analysis

In 1995, as now, the grant of service connection required 
evidence which established that a particular injury or 
disease resulting in disability was incurred coincident with 
service or if preexisting was aggravated therein.  38 C.F.R. 
§ 3.303 (1995).  In order to establish service connection for 
a particular disability, the United States Court of Appeals 
for Veterans Claims (Court) explained in Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992), that the evidence 
must show that the disability claim is currently manifest.  
(Congress specifically limits entitlement for service-
connected disease or injury to cases when such instance have 
resulted in a disability (see 38 U.S.C.A. § 1110 (West 1991).  

As noted above allegations of CUE must be pled with some 
degree or specificity and merely to aver that a decision was 
clearly and unmistakably erroneous is not sufficient to raise 
the issue.  Fugo, supra.  A vague assertions that VA failed 
to apply the law or regulations, that the evidence was 
improperly waived, that the reasons and bases were 
inadequate, that VA failed in its duty to assist, that the VA 
failed to apply the presumption of soundness, or the VA 
failed to apply the doctrine of reasonable doubt, are 
allegations that are not sufficiently specific to raise the 
issue of CUE.  See Fugo, supra at 44; Luallen, supra at 95.  

The veteran asserts that he was evaluated, treated and/or 
diagnosed in service with hearing loss, hepatitis, multiple 
abnormal EKG's, hemorrhoids, and a left kidney disorder and 
that reference to these disabilities are documented in his 
service medical records.

In this case it is obvious from the November 1995 rating 
decision that the RO was aware of the references in the 
veteran's service medical records to the disorders for which 
service connection was denied but found that service 
connection for these disorders were not warranted due to the 
absence of any existing disability involving hearing loss, 
hepatitis, a heart disorder, hemorrhoids and/or a kidney 
disability.  None of the disabilities were diagnosed on the 
veteran's March 1995 medical examination for service 
retirement or on his initial post service VA examination in 
November 1995.  Furthermore, on this latter examination, 
there were no complaints and/or clinical findings were 
referable to present problems with sinusitis.  The essential 
conclusions by the RO were thus not discordant with the then 
existing evidence.  The veteran or his representative has 
made no assertion with any degree of specificity as to what 
error or fact was made or how a different application of law 
and regulations would dictate a "manifestly different" 
result.  Fugo at 44.  Rather the assertions that the 
veteran's service medical records made reference to the 
disorders for which service connection is sought or that the 
veteran's sinusitis warranted a compensable evaluation in the 
absence of any complaints or findings on VA examination in 
November 1995 is merely an expression of disagreement would 
how the RO evaluated the facts before it in November 1995.  
In other words the veteran has merely asserted that the RO 
should have viewed the evidence differently, an allegation 
which is inadequate to raise a CUE claim.  

When the determinative issue is "not evidentiary but legal, 
i.e., has the appellant complied with the legal requirement 
to plead a CUE claim?" and the appellant has failed to meet 
the legal requirement, the claim must be denied.  See 
Luallen, supra.  

B.  Claim for an Increased Evaluation

The veteran's service medical records show that the veteran 
had a long history of chronic neck and shoulder pain that was 
unresponsive to conservative therapy.  In March 1992 he was 
evaluated and found to have a right C5-6 herniated nucleus 
pulposus along with degenerative joint disease of the 
cervical spine.  In June 1992 he underwent a right C5-6 
partial hemilaminectomy/microdiskectomy with resulting relief 
of symptoms.  However, in October 1994, he noted a 
reoccurrence of pain extending from the right side of the 
neck to the right thumb and index finger as well as 
increasing paresthesias in the C5-6 distribution.  A MRI 
revealed a large osteophyte at the right C5-6 level.  In 
March 1995 he underwent a C5-6 anterior cervical diskectomy 
with allograft fusion.

On his initial VA examination in November 1995 the veteran 
stated that he has had pain in his neck since the early 
1980's, which has radiated into his upper right extremity.  
The veteran also reported that subsequent to his surgeries in 
service he has had relief from neck pain however he stated 
that he still experiences numbness in his right upper 
extremity as well as soreness and pain in his right arm and 
right shoulder.  He also has a persistent feeling of having a 
stiff neck but no further evidence or radiculopathy.  On 
physical examination there was mild atrophy of the forearm 
musculature of the right arm and subjectively decreased 
sensation of the thumb and index finger.  The veteran had 
5/5-grip strength.  Radial, ulnar and median nerves were 
intact.  Wrist extension was to 40 degrees and flexion was to 
30 degrees.  There were 15 degrees of ulnar deviation and 10 
degrees of radial deviation at the wrist.  

He had full range of motion at the elbow and shoulder without 
pain.  There was some tenderness to palpation over the 
trapezius as well as over the scapula musculature.  He had 15 
degrees of neck extension, 20 degrees of neck flexion, 
15 degrees of lateral bending to either side as well as 30 
degrees of rotation to either side.  Degenerative joint 
disease of the cervical spine, status post diskectomy and 
arthrodesis were the diagnostic impressions.

Service connection for cervical spine disability, C5-6 
herniated nucleus pulposus, status post diskectomy with 
severe limitation of motion and radicular symptoms was 
established by an RO rating action in November 1995.  This 
disorder was rated 40 percent disabling under Diagnostic 
Code 5293 of VA's Schedule for Rating Disabilities (Rating 
Schedule).  

VA outpatient treatment records compiled between January 1998 
and February 2000 include a report of a December 1998 
physical therapy consultation, which noted that the veteran 
had been referred from primary care for strengthening 
exercises for right tennis elbow.  At this time the veteran 
complained of pain and decreased muscle tone on the right 
with altered sensation and periodic numbness in the arm, 
forearm and hand.  On examination tenderness to palpation was 
noted at the radial head.  Strength was within normal limits 
in the upper extremity with full range of motion.  There was 
neck and shoulder pain with cervical lateral flexion.  
Cervical range of motion was within normal limits.  Tightness 
was noted in the wrist extensors.  The veteran was instructed 
in wrist extensor stretches and strengthening and provided 
information on use of ice and cross-friction massages for 
pain relief.

On a VA examination in March 2000 the veteran complained of 
persistent soreness at the cervical spine with any pressure 
on the spine or surrounding muscles.  He said that he had 
radiation of pain under the right scapula to the biceps and 
triceps muscles with notably diminished size.  He reported 
spasms of the right forearm that last for about five minutes 
without any provocation.  He said that he has a constant 
numbness in the right arm primarily at the right thumb and 
index fingers and soreness of his wrist at the medial aspect.  
He further complained of limited range of motion in his right 
hand due to pain and weakness as well as diminished grip 
strength and diminished fine motor control.  

On physical examination of the cervical spine extension was 
found to be diminished at zero to 40 degrees, flexion was 
normal at zero to 45 degrees, lateral bending was diminished 
at zero to 20 degrees on the right with discomfort and zero 
to 25 degrees on the left with discomfort.  Rotation was 
diminished at zero to 50 degrees on the right and left with 
discomfort.  

There was a palpable spasm at the right upper trapezius with 
tenderness throughout this area.  Pain, focused on the right 
cervical spine and right neck, was elicited during upper 
extremity strength testing.  The veteran had diminished 
sensation in the right arm in a radial distribution pattern 
with fingers 1 and 2 having the most marked diminished 
sensation and finger three having a modest impairment.  His 
arm and grip strength was intact at 5/5.  Cervical spine 
herniation at C5-6 with right trapezius spasm and decreased 
range of motion, slightly diminished muscle tone and size and 
radial nerve symptoms were the diagnoses. 

At his hearing in November 2000 the veteran described 
symptoms attributable to his service-connected cervical spine 
disorder similar to those complained of on his VA examination 
in March 2000.  He said he wears a cervical collar on many 
occasions when pain is severe.  He said that his symptoms are 
pronounced, persistent and constant and are a distraction to 
him in his employment as a management consultant.  He also 
said that he could no longer play tennis or golf due to 
excruciating pain.  

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings, which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable through the assertions and issues 
raised on the record, and to explain the reasons and bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  

Under Diagnostic Code 5293, a mild intervertebral disc 
syndrome warrants a 10 percent evaluation, moderate 
intervertebral disc syndrome with recurring attacks warrants 
a 20 percent evaluation, evidence of severe intervertebral 
disc syndrome with recurring attacks and intermittent relief 
warrants a 40 percent evaluation.  Evidence of pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy, characteristic pain, 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc and with little intermittent relief warrants a 60 
percent rating.  38 C.F.R. § 4.71(a), Diagnostic Code 5293.  

When all the evidence is assembled, the VA is responsible for 
determining whether the evidence supports the claim or it is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist the veteran in developing the 
facts pertinent to his claim, and expended the VA's duty to 
notify the veteran and his representative, if any, concerning 
the aspects of claimed development.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

In this case the Board finds that VA has met its duty to 
assist the veteran.  The veteran has not alleged that there 
is any additional medical records not currently on file 
related to his service-connected disability that VA has not 
already obtained.  Additionally, the RO has had the veteran 
undergo a VA examination related to his service-connected 
disability.  The veteran was provided notice of the 
applicable laws and regulations.  The Board finds the veteran 
is therefore not prejudice by appellate review at this time 
without initial RO adjudication after enactment of the VCAA.  
See Bernard v. Brown, 4 Vet. 384 (1993).  

In essence, VA has satisfied its duties to notify and assist 
the veteran in this case.  Further development and further 
expending of VA resources is not warranted as the 
circumstances of this case indicate that a remand would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991).  

The veteran has been assigned a 40 percent rating for status 
post operative cervical spine disability under the provisions 
of 38 C.F.R. § 4.71(a), Diagnostic Code 5293.  This 
contemplates severe intervertebral disc syndrome in the 
cervical spine.  A 60 percent rating is assignable under 
Diagnostic Code 5293 if there are symptoms compatible with 
pronounced intervertebral disc syndrome of the cervical 
spine.  On the most recent examination of the veteran's 
cervical spine in March 2000 diminished limitation of the 
veteran's cervical spine was noted in extension, lateral 
bending and rotation motion was accompanied with discomfort.  
Diminished sensation in the right arm and hand, especially 
fingers 1 ands 2 was also reported.  

While muscle testing has not revealed the strength of the 
muscles in the right upper extremity to be impaired, there 
is, nevertheless, slightly diminished muscle tone and size.  
Strength testing was productive of cervical spine and neck 
pain.  A muscle spasm was also present in the right upper 
trapezius on palpation.  

The evidence shows that the veteran has many, if not all of 
the symptoms contemplated for a 60 percent evaluation under 
Diagnostic Code 5293.  While he does not have the equivalent 
of absent ankle jerks; he does have muscle spasm, findings 
appropriate to the site of the diseased disc, and little if 
any relief of symptoms.  In the opinion of the Board the 
current manifestations more nearly approximate the criteria 
for pronounced intervertebral disc syndrome.  Accordingly, a 
60 percent rating is for application under the provisions of 
Diagnostic Code 5293.  

That evaluation represents the maximum evaluation provided 
for disc disease under the schedule.


ORDER

The claim that the November 1995 rating decision was clearly 
and unmistakably erroneous in failing to grant service 
connection for bilateral hearing loss, hepatitis, a chronic 
heart disorder, hemorrhoids, and a chronic left kidney 
disorder as well as a compensable evaluation for the 
veteran's service-connected sinusitis is legally insufficient 
and the claim must be denied.

An increased rating of 60 percent for the service-connected 
cervical spine disability, C5-6 herniated nucleus pulposus 
status post diskectomy is granted, subject to the regulations 
controlling disbursement of VA monetary benefits.  



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 

